Citation Nr: 0427790	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-06 816A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



REMAND

The veteran had active military service from September 1967 
to September 1971, and from December 1971 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran perfected his appeal by filing a VA Form 9 which 
was received in June 2002.  On that form the veteran checked 
the box indicating that he wished to appear in person at a 
hearing before a member of the Board.  A hearing was 
scheduled to be held in March 2004, and, in February 2004 a 
notification of the hearing was mailed to the address 
provided by the veteran on his Form 9.  The veteran did not 
appear for his scheduled hearing.  It appears to the Board 
that the notification of the hearing date was returned by the 
Postal Service as undeliverable.  In an undated 
correspondence from the veteran's representative, which 
forwarded new evidence, the representative provided a new 
mailing address for the veteran.  This address also proved to 
be inaccurate.  The veteran's correct mailing address was 
eventually ascertained, and he was contacted by the Board 
with a request to clarify his desires regarding a personal 
hearing.  He responded in August 2004 that he desired a 
videoconference hearing before a Board member.  Consequently, 
a remand is required so that a videoconference Board hearing 
can be scheduled at the RO.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should schedule the veteran for a 
videoconference hearing with a member of 
the Board.  The veteran should be given 
notice of the hearing and opportunity to 
prepare.

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

